82 F.3d 422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wayne FAUSETT, Plaintiff-Appellant,v.Brenda BURNS;  Jessie Walsh;  Howard Pyle;  Paul Hochsprung,All Individually, Defendants-Appellees.
No. 95-17055.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
The district court's order denying without prejudice Nevada state prisoner Wayne Fausett's motion for leave to file a first amended complaint is not a final, appealable order.  See Kendall v. Homestead Development Co., Inc., 17 F.3d 291, 294 (9th Cir.1994).   We therefore dismiss this appeal for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3